Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the main extension plane of the conversion layer " in line five.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1).
Regarding claim 1, Wang teaches a light-emitting semiconductor component comprising: a plurality of adjacently arranged emission regions (200, fig. 2): a conversion layer (400, paragraph [0074]); and a radiation surface; wherein: the conversion layer is arranged downstream of the emission regions in the direction of radiation of the emission regions (figs. 1 and 2), the emission regions are configured to emit primary radiation of a first wavelength range (blue light, claim 7 in Wang) into the conversion layer, the conversion layer is configured to convert at least a portion of the primary radiation into secondary radiation of a second wavelength range (yellow, claim 7 in Wang), and mixed radiation (blue plus yellow make white, paragraph [0004]) is configured to be emitted from the light-emitting semiconductor component at the radiation surface, the mixed radiation comprises primary radiation and secondary radiation, and a probability that primary radiation travelling from the emission region to the radiation surface is converted into secondary radiation varies along the radiation surface (phosphor density changes, claim 8 in Wang).
Wang does not teach the probability varies by a maximum factor of 2.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the variation of probability, by a maximum factor of 2, for example, according to the desired output light color, since different ratios of blue light and yellow light give different tones of white light.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the variation of probability, by a maximum factor of 2, for example, according to the desired output light color, since different ratios of blue light and yellow light give different tones of white light.
Wang does not teach the emission regions are configured to be operated separately, individually and/or in groups.
It would have been obvious to the skilled in the art before the effective filing date of the invention to configure the emission regions to be operated separately, individually and/or in groups to display different patterns/images.
Regarding claim 2, Wang teaches the light-emitting semiconductor component as claimed in claim 1, wherein the conversion layer is a contiguous layer (fig. 2).  
Regarding claim 3, Wang teaches the light-emitting semiconductor component as claimed in claim 1, wherein: the conversion layer has a thickness along a vertical direction perpendicular to the main extension plane of the conversion layer, the thickness varies along the main extension plane (fig. 2).  
Regarding claim 4, Wang teaches the light-emitting semiconductor component as claimed in claim 1, wherein: the conversion layer has a local maximum thickness in each of the regions that overlap with emission regions along the vertical direction, and 
Regarding claim 7, Wang teaches the light-emitting semiconductor component as claimed in claim 2, wherein: the conversion layer comprises a conversion material, wherein a concentration of the conversion material varies along the main extension plane of the conversion layer, and the concentration has a local extremum in the vertical direction where it overlaps with each emission region (claim 8 of Wang).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1) as applied to claim 1 above, and further in view of Petersen et al (PG Pub 2014/0168988 A1).
Regarding claim 5, Wang remains as applied in claim 1.
Wang does not teach in fig. 2 an intermediate layer.
In the same field of endeavor, Petersen teaches an intermediate layer (2, fig. 9B; or 3 in fig. 9B), wherein: the intermediate layer is a contiguous layer, for the benefit of homogenizing output light (paragraph [0060]) and well known to control directionality of light using lens 3.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include an intermediate layer, wherein: the intermediate layer was a contiguous layer for the benefit of homogenizing output light and controlling directionality of light.
Petersen does not teaches the intermediate layer is formed with a material transparent to primary radiation and secondary radiation.
It would have been obvious to the skilled in the art before the effective filing date of the invention to form the intermediate layer with a material transparent to primary radiation and secondary radiation for the known benefit of increasing light output and/or of increasing availability of light to be extracted.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1) as applied to claim 7 above, and further in view of Moon et al (PG Pub 2016/0359089 A1).
Regarding claim 8, Wang remains as applied in claim 7.
Wang does not teach in fig. 2 an intermediate layer, and the intermediate layer is arranged on a side of the conversion layer facing away from the emission regions, and the second refractive index is greater than the first refractive index.
In the same field of endeavor, Moon teaches an intermediate layer (123’ which does not have phosphor, fig. 3 and paragraph [0058]) having a first refractive index, and the intermediate layer is arranged on a side of the conversion layer (122 with phosphor) facing away from the emission regions (S, fig. 1), and the second refractive index is greater than the first refractive index (paragraph [0066]), for the benefit of increasing light extraction (paragraph [0066]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include an intermediate layer having a first refractive index, and the intermediate layer is arranged on a side of the conversion layer facing away from the emission regions, and the second refractive index is greater than the first refractive index, for the benefit of increasing light extraction. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1) and Moon et al (PG Pub 2016/0359089 A1) as applied to claim 8 above, and further in view of Houha et al (PG Pub 2018/0120451 A1).
Regarding claim 9, Wang remains as applied in claim 8.
Wang does not teach in fig. 2 the first refractive index of the intermediate layer varies along the main extension plane, and the first refractive index has a local extremum in the vertical direction where it overlaps with each emission region.
In the same field of endeavor, Houha teaches the first refractive index of the intermediate layer (4a/4d, fig. 3) varies along the main extension plane, and the first refractive index has a local extremum (fig. 3) in the vertical direction where it overlaps with each emission region (LED 30, fig. 8), for the benefit of reducing total internal reflection (TIR, abstract).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first refractive index of the intermediate layer vary along the main extension plane, and the first refractive index had a local extremum in the vertical direction where it overlapped with each emission region, for the benefit of reducing total internal reflection.
Regarding claim 10, Houha teaches the light-emitting semiconductor component as claimed in claim 9, wherein the intermediate layer (sub-layers 4a/4d, fig. 3) forms a lens (paragraphs [0138][0153) above each emission region (30, fig. 8) in the vertical 5direction, wherein the lens is configured to collimate (paragraph [0153) or focus primary radiation.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1), Moon et al (PG Pub 2016/0359089 A1), and Houha et al (PG Pub 2018/0120451 A1) as applied to claim 10 above, and further in view of Masui et al (PG Pub 2018/0226543 A1).
Regarding claim 11, Wang remains as applied in claim 10.
Wang does not teach a diaphragm structure.
In the same field of endeavor, Masui teaches a diaphragm structure (220, fig. 2, paragraph [0022]), wherein: the emission regions have edges which limit the emission regions along the main extension plane, the diaphragm structure is arranged vertically overlapping with the edges, and the diaphragm structure comprises a material that absorbs and/or reflects (paragraph [0022]) the primary radiation, for the known benefit of increasing light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a diaphragm structure, wherein: the emission regions have edges which limited the emission regions along the main extension plane, the diaphragm structure was arranged vertically overlapping with the edges, and the diaphragm structure comprises a material that reflected the primary radiation for the known benefit of increasing light extraction.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1) as applied to claim 1 above, and further in view of Lee (EP 2362420 A1), a reference submitted by Applicant.
Regarding claim 12, Wang remains as applied in claim 1.
Wang does not teach the emission regions are parts of a common semiconductor chip.  
In the same field of endeavor, Lee teaches the emission regions (202) are parts of a common semiconductor chip (figs. 16A to 16D), for the benefits such as enabling ease of implementing interconnection structures (paragraph [0009]) and improving current density (paragraph [0007]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the emission regions parts of a common semiconductor chip for the benefits such as enabling ease of implementing interconnection structures and improving current density.  

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (PG Pub 2008/0111141 A1) and Wang et al (PG Pub 2015/0338065 A1).
Regarding claim 1, Li teaches a light-emitting semiconductor component comprising: a plurality of adjacently arranged emission regions (2, fig. 7b): a conversion layer (14, paragraph [0044]); and a radiation surface; wherein: the conversion layer is arranged downstream of the emission regions in the direction of radiation of the emission regions (fig. 7b), the emission regions are configured to emit primary radiation of a first wavelength range (inherent) into the conversion layer, the conversion layer is configured to convert at least a portion of the primary radiation into secondary radiation of a second wavelength range (the known major function of a phosphor layer).
Li does not teach mixed radiation.
In the same field of endeavor, Wang teaches mixed radiation (blue plus yellow make white, paragraph [0004]) is configured to be emitted from the light-emitting semiconductor component at the radiation surface, the mixed radiation comprises primary radiation and secondary radiation, and a probability that primary radiation travelling from the emission region to the radiation surface is converted into secondary radiation varies along the radiation surface (phosphor density changes, claim 8 in Wang), for the benefit of providing white light (paragraphs [0066][0067][0074]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure mixed radiation to be emitted from the light-emitting semiconductor component at the radiation surface, the mixed radiation comprised primary radiation and secondary radiation, and a probability that primary radiation travelling from the emission region to the radiation surface was converted into secondary radiation varied along the radiation surface, for the benefit of providing white light.
Wang does not teach the probability varies by a maximum factor of 2.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the variation of probability, by a maximum factor of 2, for example, according to the desired output light color, since different ratios of blue light and yellow light give different tones of white light.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the variation of probability, by a maximum factor of 2, for example, according to the desired output light color, since different ratios of blue light and yellow light give different tones of white light.
Li does not teach the emission regions are configured to be operated separately, individually and/or in groups.
It would have been obvious to the skilled in the art before the effective filing date of the invention to configure the emission regions to be operated separately, individually and/or in groups to display different patterns/images.
Regarding claim 5, Li teaches the light-emitting semiconductor component as claimed in claim 1 further comprising an intermediate layer (5, fig. 7b), wherein: the intermediate layer is a contiguous layer (no gap between regions in layer 5 on the leftmost LED, fig. 7b).
Li does not teaches the intermediate layer is formed with a material transparent to primary radiation and secondary radiation.
It would have been obvious to the skilled in the art before the effective filing date of the invention to form the intermediate layer with a material transparent to primary radiation and secondary radiation for the known benefit of increasing availability of light to be extracted.
Regarding claim 6, Li teaches the light-emitting semiconductor component as claimed in claim 5, wherein: the intermediate layer is arranged between (in the directions of the two arrows, fig. 7b attached below) the conversion layer and the emission regions (fig. 7b), the intermediate layer has convex curved surfaces on one side facing away from the emission regions (fig. 7b), the conversion layer has a local minimum thickness in each of the regions that overlap with an emission region (LED 2) along the vertical direction (fig. 7b), and4 the conversion layer has a local maximum thickness in each of the regions that do not overlap with an emission region along the vertical direction (double-ended arrow, see fig. 7b attached below).  

    PNG
    media_image1.png
    291
    656
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2015/0338065 A1) and Lee (EP 2362420 A1), a reference submitted by Applicant.
Regarding claim 13, Wang and Lee teaches (see claims 1 and 12) a light-emitting semiconductor component, comprising: a plurality of adjacently arranged emission regions that can be separately operated, individually and/or in groups; a conversion layer; and a radiation surface; wherein: the emission regions are part of a common semiconductor chip, the conversion layer is arranged downstream of the emission regions in the direction of radiation of the emission regions, the emission regions emit primary radiation of a first wavelength range into the conversion layer, the conversion layer converts at least a portion of the primary radiation into secondary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899